DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/23/2021.The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Acknowledgement is made of applicants claim for foreign priority under 35 U.S.C. 119(a)-(d) and (f). The certified copy has been filed in parent application CN202010082521.1 filed on 02/07/2020. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2,15, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the starting point" and “the ending point”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 15 and 16 are written as an independent claim and refers to a device of claim 1. 
All claims dependent from the above claims are rejected for incorporating the deficiency by virtue of their dependencies. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, 12, 13, 14, 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by OH (US20200207336).
Regarding claim 1, OH teaches an in-vehicle device for automatic parking assistance, comprising:
a communication interface wirelessly communicated with an external computing device and an external sensing device that are disposed outside a vehicle, wherein the vehicle comprises one or more in-vehicle sensors, and wherein the communication interface receiving a parking navigation path from the external computing device and receiving traffic information representing traffic conditions around the vehicle from the external sensing device or in- vehicle sensors or both, the parking navigation path being a path between a parking position and a drop-off position ([0038]-[0041] disclosing a vehicle communication interface that communicates with the infrastructure which includes sensors “external sensing device” and a computing device, see also [0033] disclosing the infrastructure includes sensors to detect objects and distances and includes a processor. The vehicle includes sensors to measure distances to objects. [0043] disclosing receiving data from the infrastructure such as a route and a target position. [0053]-[0054] disclosing the route is from a drop off area to a parking space, i.e., the route is based on traffic information around the vehicle which at least represent empty and occupied parking spots. See also [0064] disclosing the traffic information from the infrastructure includes measuring distances between the vehicle and objects in the parking lot); and
a parking controller coupled with the communication interface, the parking controller being configured to:
acquire the traffic information and the parking navigation path ([0053]-[0054] disclosing acquiring the navigation route from a drop off area to a parking space, i.e., the route is based on traffic information around the vehicle which at least represent empty and occupied parking spots. See also [0064] disclosing the traffic information from the infrastructure includes measuring distances between the vehicle and objects in the parking lot);
control vehicle parking maneuvers based on the parking navigation path ([0063]-[0065] disclosing autonomously driving the vehicle based on the driving route “parking navigation path” in the parking lot);
determine whether there is a potential collision object based on the traffic information ([0066] disclosing the infrastructure or the vehicle determining if there is an object or an unsafe area around the vehicle to apply emergency brake, i.e., whether there is a potential collision object); and
perform the following operation based on said determination:
when it is determined that there is no potential collision object, controlling the vehicle to travel along the parking navigation path ([0063]-[0066] disclosing autonomously driving the vehicle along the target route while monitoring for objects and applying emergency brake if an object “potential collision object” is present near the vehicle. It is interpreted that the vehicle is controlled along the parking navigation path if there is no potential collision object); 
when it is determined that there is a potential collision object, determining a danger level of the potential collision object based on the traffic information and determine safety measures corresponding to the danger level ([0066] disclosing the infrastructure or the vehicle determining if there is an object or an unsafe area around the vehicle to apply emergency brake “safety measure”, i.e., whether there is a potential collision object. [0066] disclosing the predetermined deceleration value “safety measure” may be determined according to the type of an obstacle, the position of an obstacle, and the distance between the vehicle and an obstacle, i.e., danger level. See also [0105]-[0106] disclosing a weighing factor and a risk factor “danger level” based on the number of moving objects along a route).

Regarding claim 6, OH teaches the in-vehicle device according to claim 1, wherein the safety measures include at least one of:
controlling the vehicle to avoid the potential collision object, wherein the controlling measures includes at least one of decelerating, going around the potential collision object, braking, stopping, waiting for the potential collision object to pass, and changing lanes ([0066] disclosing the infrastructure or the vehicle determining if there is an object or an unsafe area around the vehicle to apply emergency brake, i.e., whether there is a potential collision object, i.e., controlling the vehicle to avoid collision by braking);
warning the potential collision object to avoid the vehicle, wherein the warning measures include acoustic outputs or optical outputs or both to the potential collision object from the vehicle;
sending a request to a third party for moving the potential collision object; and
sending a request to the external computing device for requesting a new parking navigation path.

Regarding claim 12, OH teaches the in-vehicle device according to claim 1, wherein the external computing device comprises a cloud server or a computing device arranged in a parking area or both ([0033] disclosing an infrastructure in the parking lot including a processor); and
the external sensing device comprises roadside sensors arranged in a parking area for sensing traffic conditions of the parking area ([0033] and [0038] disclosing the infrastructure includes sensors to detect objects and emtpy parking spaces).

Regarding claim 13, OH teaches the in-vehicle device according to claim 1, wherein, before receiving the parking navigation path, the in-vehicle device receives an alert through the communication interface, when the vehicle is in a violation state [0066] disclosing determining that an object is in the navigational path of the vehicle and the infrastructure instructing the vehicle through communication interface to apply emergency brake to avoid collision. This is interpreted as an alert through communication that the vehicle is in a traffic violation state); and
the parking controller is configured to adjust the vehicle to a compliance state in response to receiving the alert ([0066] disclosing controlling the vehicle by emergency braking per the instruction message).

Regarding claim 14, OH teaches the in-vehicle device according to claim 1, wherein the parking controller is arranged in an electronic control unit (ECU) of the vehicle, or is arranged to be independent of and communicatively connected with the electronic control unit (0045] disclosing the CPU which is interpreted as ECU is in communication with the parking controller 240).

Regarding claim 16, OH teaches an automatic parking assistance method executed by the in-vehicle device of claim 1, the method comprising:
receiving a parking navigation path and traffic information, the parking navigation path being a path between a parking position and a drop-off position, the traffic information representing traffic conditions around the vehicle ([0053]-[0054] disclosing the route is from a drop off area to a parking space, i.e., the route is based on traffic information around the vehicle which at least represent empty and occupied parking spots. See also [0064] disclosing the traffic information from the infrastructure includes measuring distances between the vehicle and objects in the parking lot);
controlling vehicle parking maneuvers based on the parking navigation path ([0063]-[0065] disclosing autonomously driving the vehicle based on the driving route “parking navigation path” in the parking lot);
determining whether there is a potential collision object based on the traffic information ([0066] disclosing the infrastructure or the vehicle determining if there is an object or an unsafe area around the vehicle to apply emergency brake, i.e., whether there is a potential collision object); and
performing the following operation based on said determination: 
when it is determined there is no potential collision object, controlling the vehicle to travel along the parking navigation path ([0063]-[0066] disclosing autonomously driving the vehicle along the target route while monitoring for objects and applying emergency brake if an object “potential collision object” is present near the vehicle. It is interpreted that the vehicle is controlled along the parking navigation path if there is no potential collision object);
when it is determined there is a potential collision object, determining a danger level of the potential collision object based on the traffic information and determining safety measures corresponding to the danger level ([0066] disclosing the infrastructure or the vehicle determining if there is an object or an unsafe area around the vehicle to apply emergency brake “safety measure”, i.e., whether there is a potential collision object. [0066] disclosing the predetermined deceleration value “safety measure” may be determined according to the type of an obstacle, the position of an obstacle, and the distance between the vehicle and an obstacle, i.e., danger level. See also [0105]-[0106] disclosing a weighing factor and a risk factor “danger level” based on the number of moving objects along a route).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3 are rejected under 35 U.S.C. 103 as being unpatentable by OH (US202000207336) in view of Fan (US20210323537).
Regarding claim 2, OH teaches the in-vehicle device according to claim 1, wherein the parking position is a position within or approximate to a parking space, the parking controller is further configured to, in the case that the starting point of the parking navigation path is the drop-off position and the ending point of the parking navigation path is the parking position ([0053]-[0054] disclosing the route is from a drop off area to a parking space, i.e., the route is based on traffic information around the vehicle which at least represent empty and occupied parking spots).
OH does not teach enable a scanning function to scan the parking space when the vehicle is at a predetermined distance from the parking space.
Fan teaches enable a scanning function to scan the parking space when the vehicle is at a predetermined distance from the parking space ([0039]-[0040] disclosing scanning the parking space at a predetermined distance of 3 m from the parking space).
OH and Fan are analogous art because they are in the same field of endeavor, autonomous parking. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of OH to incorporate the teaching of Fan of enable a scanning function to scan the parking space when the vehicle is at a predetermined distance from the parking space in order to judge available parking space that satisfies the above parking condition is used as the target parking space for automatic parking of the vehicle (Fan [0042]).

Regarding claim 3, OH as modified by Fan teaches the in-vehicle device according to claim 2, wherein the length of the predetermined distance is between 1-2 times the width of the parking space along the direction in which the vehicle is travelling and approaching the parking position (Fan [0039]-[0040] disclosing scanning the parking space at a predetermined distance of 3 m from the parking space. The standard parking space is about 2.5 meter in width, thus the predetermined distance is between 1-2 times the width of the parking space).

Claim 4 are rejected under 35 U.S.C. 103 as being unpatentable by OH (US202000207336) in view of Fan (US20210323537) and Woo (US20210101586).
 	Regarding claim 4, OH as modified by Fan teaches the in-vehicle device according to claim 2. OH as modified by Fan does not teach wherein the parking position is a position along a central line of the parking navigation path at a half of width of the parking space.
Woo teaches wherein the parking position is a position along a central line of the parking navigation path at a half of width of the parking space ([0045] disclosing the target parking position is defined at the central line of the parking space “at a half width of the parking space”).
OH as modified by Fan and Woo are analogous art because they are in the same field of endeavor, autonomous parking. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of OH as modified by Fan to incorporate the teaching of Woo of wherein the parking position is a position along a central line of the parking navigation path at a half of width of the parking space in order to park the vehicle in the center of the parking space with no lateral offset and provide clearance for the vehicle in the parking space (Woo [0045]).

Claim 5 are rejected under 35 U.S.C. 103 as being unpatentable by OH (US202000207336) in view of Fan (US20210323537) and Choi (US20200180607).
Regarding claim 5, OH as modified by Fan teaches the in-vehicle device according to claim 2. OH as modified by Fan does not yet teach wherein when the scanning function is enabled and the parking space is detected to be unavailable based on the scanning, the parking controller is configured to generate a request for a new parking space and send the request to the external computing device through the communication interface. 
Fan teaches determining wherein when the scanning function is enabled and the parking space is detected to be unavailable based on the scanning ([0013] disclosing determining when the target parking spot does not satisfy conditions “unavailable”).
the parking controller is configured to generate a request for a new parking space ([0013] disclosing determining when the target parking spot does not satisfy conditions “unavailable”, the global planning is performed to search for another parking space, which is interpreted as generating a request for a new parking space).
OH and Fan are analogous art because they are in the same field of endeavor, autonomous parking. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of OH to incorporate the teaching of Fan of determining wherein when the scanning function is enabled and the parking space is detected to be unavailable based on the scanning; the parking controller is configured to generate a request for a new parking space in order to judge available parking space that satisfies the above parking condition is used as the target parking space for automatic parking of the vehicle (Fan [0042]).
Choi teaches and send the request to the external computing device through the communication interface ([0121] disclosing in case it is determined there is an obstacle in the target parking spot, the autonomous vehicle sends informs the infrastructure of the presence of the vehicle in the parking spot and the infrastructure instructs the autonomous vehicle to move to another spot. This is interpreted as sending a new parking request to the external computing device through the communication interface).
OH as modified by Fan and Choi are analogous art because they are in the same field of endeavor, autonomous parking. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of OH as modified by Fan to incorporate the teaching of Choi of send the request to the external computing device through the communication interface in order to avoid collision with a vehicle parked in the parking spot (Choi [0121]).

Claim 7-10 are rejected under 35 U.S.C. 103 as being unpatentable by OH (US202000207336) in view of Kim (US20180093663).
Regarding claim 7, OH teaches the in-vehicle device according to claim 1. OH does not teach wherein the parking controller determines the danger level by means of: extracting object features of the potential collision object from the traffic information; and determining the danger level corresponding to the object features; wherein determining the danger level includes searching the danger level corresponding to the object features in a correlation table, the correlation table including correlation between each object feature and a corresponding danger level.
Kim teaches extracting object features of the potential collision object from the traffic information ([0012] disclosing detect a type of the first object by performing a machine learning operation on at least one image of the first object, this is interpreted as extracting a feature of the potential collision object form the traffic information); and
determining the danger level corresponding to the object features ([0012] discloses calculating the congestion level “danger level” for the automatic parking function based on the first weight value that depends on the detected type of the first object);
wherein determining the danger level includes searching the danger level corresponding to the object features in a correlation table, the correlation table including correlation between each object feature and a corresponding danger level ([0012] discloses calculating the congestion level “danger level” for the automatic parking function based on the first weight value that depends on the detected type of the first object. The correlation between a type of object and a congestion level “danger level” is interpreted as a correlation table including correlation between object features and a corresponding danger level).
OH and Kim are analogous art because they are in the same field of endeavor, autonomous parking. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of OH to incorporate the teaching of Kim of extracting object features of the potential collision object from the traffic information; and determining the danger level corresponding to the object features; wherein determining the danger level includes searching the danger level corresponding to the object features in a correlation table, the correlation table including correlation between each object feature and a corresponding danger level in order to determine an action based an object type (Kim [0014]).

Regarding claim 8, OH as modified by Kim teaches the in-vehicle device according to claim 7, wherein the object features include:
object types or object sizes or both (Kim [0012] disclosing detect a type of the first object by performing a machine learning operation on at least one image of the first object, this is interpreted as extracting a feature of the potential collision object form the traffic information);
an absolute position of the potential collision object and/or a relative distance between the potential collision object and the vehicle (OH [0066] disclosing determining the position of the potential collision object); and
OH as modified by Kim does not yet teach the object types including a movable type and an immovable type.
Kim teaches the object types including a movable type and an immovable type ([0196] disclosing the type of object is movable or immovable).
a relative position of the potential collision object relative to the current travelling lane ([0205] disclosing determining the distance between the object and the parking path, i.e., relative position of the potential collision object relative to the current travelling lane along the parking path. See also [0088] disclosing detecting the lanes of travel and positional information of vehicle surrounding. This is interpreted as determining the position of the objects relative to the lanes including the current lane. [0106] discloses determining information of position of a vehicle and a lane. [0172] disclosing detecting the objects with respect to the lanes).
OH and Kim are analogous art because they are in the same field of endeavor, autonomous parking. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of OH to incorporate the teaching of Kim of the object types including a movable type and an immovable type; a relative position of the potential collision object relative to the current travelling lane in order to determine an action based an object type (Kim [0014]) and object position in a lane (Kim [0172]).


Regarding claim 9, OH as modified by Kim teaches the in-vehicle device according to claim 8. OH as modified by Kim does not yet teach wherein the object features further includes a motion trajectory of a movable object; and the parking controller is further configured to predict a motion trend of the movable object based on the motion trajectory and determine the danger level based on the motion trend.
Kim teaches wherein the object features further includes a motion trajectory of a movable object ([0262]-[0264] disclosing determining the movement speed and movement direction of the object, i.e., the feature includes a motion trajectory of a movable object); and
the parking controller is further configured to predict a motion trend of the movable object based on the motion trajectory and determine the danger level based on the motion trend ([0264] disclosing expanding the boundary region of the moving object based on the speed and moving direction, I.e., predict a motion trend based on the trajectory. [0265] further teaches assigning a weight “danger level” based on the movement direction of the object).
OH as modified by Kim and Kim are analogous art because they are in the same field of endeavor, autonomous parking. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of OH as modified by Kim to incorporate the teaching of Kim of wherein the object features further includes a motion trajectory of a movable object; the parking controller is further configured to predict a motion trend of the movable object based on the motion trajectory and determine the danger level based on the motion trend in order to determine an action based an object type (Kim [0014]) and object position in a lane (Kim [0172]) and object predicted motion (Kim [0265]).

Regarding claim 10, OH as modified by Kim teaches the in-vehicle device according to claim 9, wherein the parking controller is configured to predict the motion trend using a machine learning model, the motion trajectory of the movable object during a preceding time period 1s input into the model, and the model outputs a predicted trajectory of the movable object during a succeeding time period as the motion trend; or
wherein the parking controller is configured to determine the motion trend of the movable object based on an extension line of the motion trajectory and a moving speed of the movable object (Kim [0264] disclosing expanding the boundary region of the moving object based on the speed and moving direction, I.e., predict a motion trend based on the trajectory. [0265] further teaches assigning a weight “danger level” based on the movement direction of the object).

Claims 11, 15 are rejected under 35 U.S.C. 103 as being unpatentable by OH (US202000207336) in view of Harvey (US20150370255).
Regarding claim 11, OH teaches the in-vehicle device according to claim 1, wherein the parking navigation path is calculated by the external computing device based on the following information and wirelessly transmitted to the communication interface ([0038]-[0041] disclosing a vehicle communication interface that communicates with the infrastructure which includes sensors “external sensing device” and a computing device. [0042]-[0043] discloses receiving the route from the infrastructure):
(1) map data of a parking area ([0090] disclosing the infrastructure holds a map of the parking lot to calculate a navigational route);
(2) status information of parking spaces in the parking area ([0053]-[0054] disclosing the infrastructure calculates the route based on empty parking spaces);
(3) the current position of the vehicle ([0062] disclosing the route is based on the current position of the vehicle); and
OH does not teach (4) traffic regulations.
Harvey teaches traffic regulations ([0161]-[0162] disclosing communicating zone rules for the vehicle to follow them autonomously).
OH and Harvey are analogous art because they are in the same field of endeavor, autonomous parking. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of OH to incorporate the teaching of Harvey of a navigation route with traffic rules in order to create a system of zone rules coordinating the simultaneous action of vehicles in an area were multiple autonomous vehicles are admitted.

Regarding claim 15, OH teaches an automatic parking assistance system, comprising:
a remote server wirelessly communicated to a vehicle, the remote server being configured to calculate a parking navigation path based on previously stored information, the information including ([0038]-[0041] disclosing a vehicle communication interface that communicates with the infrastructure which includes sensors “external sensing device” and a computing device. [0042]-[0043] discloses receiving the route from the infrastructure. [0038] discloses the infrastructure can be a server):
: (1) map data of a parking area ([0090] disclosing the infrastructure holds a map of the parking lot to calculate a navigational route); 
(2) status information of parking spaces in the parking area ([0053]-[0054] disclosing the infrastructure calculates the route based on empty parking spaces); 
(3) the vehicle’s current position ([0062] disclosing the route is based on the current position of the vehicle); and 
 the parking navigation path being a path between a parking position and a drop-off position ([0053]-[0054] disclosing the route is from a drop off area to a parking space, i.e., the route is based on traffic information around the vehicle which at least represent empty and occupied parking spots);
a roadside facility wirelessly communicated with the vehicle and the remote server, the roadside facility including roadside sensors for sensing traffic information representing traffic conditions around the vehicle ([0038]-[0041] disclosing a vehicle communication interface that communicates with the infrastructure which includes sensors “external sensing device” and a computing device, see also [0033] disclosing the infrastructure includes sensors to detect objects and distances and includes a processor. The vehicle includes sensors to measure distances to objects. [0043] disclosing receiving data from the infrastructure such as a route and a target position. [0053]-[0054] disclosing the route is from a drop off area to a parking space, i.e., the route is based on traffic information around the vehicle which at least represent empty and occupied parking spots. See also [0064] disclosing the traffic information from the infrastructure includes measuring distances between the vehicle and objects in the parking lot); and
an in-vehicle device of claim 1, the in-vehicle device wirelessly communicated with the remote server and the roadside facility and communicatively connected with in-vehicle sensors, the in-vehicle device being configured to perform automatic parking control based on information received from the remote server and the roadside facility and the information received from the in-vehicle sensors ([0053]-[0054] disclosing acquiring the navigation route from a drop off area to a parking space from the infrastructure, i.e., the route is based on traffic information around the vehicle which at least represent empty and occupied parking spots. See also [0064] disclosing the traffic information from the infrastructure includes measuring distances between the vehicle and objects in the parking lot).
OH does not teach (4) traffic regulations.
Harvey teaches traffic regulations ([0161]-[0162] disclosing communicating zone rules for the vehicle to follow them autonomously).
OH and Harvey are analogous art because they are in the same field of endeavor, autonomous parking. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of OH to incorporate the teaching of Harvey of a navigation route with traffic rules in order to create a system of zone rules coordinating the simultaneous action of vehicles in an area were multiple autonomous vehicles are admitted.
Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. The prior art cited in PTO-892 and not mentioned above disclose related devices and methods.
US20190118801 discloses changing parking path based on possible interference with an object based on movement path of object and determining a collision probability level based on the movement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD O EL SAYAH whose telephone number is (571)270-7734.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMAD O EL SAYAH/Examiner, Art Unit 3664B 

/Nicholas Kiswanto/Primary Examiner, Art Unit 3664